DETAILED ACTION
This action is in response to the amendment After Final Amendment filed on 11/29/2021.
The indicated allowability of claims 21-29 is withdrawn in view of the newly discovered reference(s) to Reining. Rejections based on the newly cited reference(s) follow.
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 8, the limitation of “the light emitter” lacks antecedent basis.
Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 3-4 and 21-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reining (6,471,106).
	Regarding claim 21, Reining discloses an actuation system for preventing actuation of a base device upon a non-target substrate, the actuation system comprising: a detector (34; fig. 3) configured to generate and transmit a profile signal of a test substrate (25, 29), wherein the detector comprises an emitter element (26, 27) for emitting energy on the test substrate and a sensor element (30) for detecting energy reflected from the test substrate, the sensor element generating the profile signal for the test substrate based on the detected energy reflected from the test substrate (i.e. based on the back EMF; col 5, lines 2-67; and, col. 6, lines 1-10); a processing unit (50) in communication with the detector and configured to receive the profile signal of the test substrate from the detector, wherein the processing unit is configured to receive from a user of the actuation system a profile signal of a target substrate (i.e. threshold values; col. 7, lines 62-67; and col. 8, lines 1-34), and wherein the processing unit is configured to determine whether the profile signal of the test substrate corresponds to the profile signal of the target, and wherein the profile signal of the target substrate is transmitted and stored in the processing unit, and to generate an actuation signal if the profile signal of the test substrate corresponds to the profile signal of the target substrate (col. 4, lines 4-45); and an actuation unit in communication with the processing unit and the base device, the actuation unit (31) being configured to receive the actuation signal from the processing unit and to permit the base device to actuate only when receiving the actuation signal. 

	Regarding claims 23, 26 and 28, Reining discloses a processing unit capable of receiving profile signal of the target substrate from a user, i.e. input threshold values; col. 7, lines 62-67; and, col. 8, lines 1-34). The recitation of wherein the profile signal is scanned by the user from a barcode or a tag associated with the target substrate is merely a recitation of intended use of the processing unit, which use, i.e. scanning a barcode or tag as the input profile signal, Reining’s processing unit is capable of performing. Note that the claims are merely directed to the actuation system. The technique of entering information to the processing unit is not part of the claim or the structure of the system.  
	Regarding claim 24, Reining discloses wherein the processing unit receives the profile signal of the target substrate via the detector (See the Abstract).
	Regarding claim 25, Reining discloses wherein the processing unit also receives a profile signal for the non-human non-target substrate, and wherein the actuation unit is prevented from actuating when the profile signal of the test substrate corresponds to the profile signal for the non human non-target substrate (i.e. Reining’s processing unit is capable of prevent actuation of the device if the detected signal indicates that the material is a particular material into which the fasteners should not be discharged; col. 1, lines 63-67; col. 2, lines 1-33).
	Regarding claims 3 and 27, Reining discloses wherein the profile signal for the non-target substrates is multiple profile signals corresponding to multiple non-target substrates (col. 1, lines 63-67; and, col. 2, lines 1-33). The recitation of wherein the 
	Regarding claim 4, Reining discloses wherein the processing unit determined whether the profile signal of the test substrate correspond to a profile signal of a non target substrate (col. 1, lines 63-67; and, col. 2, lines 1-33).
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reining (6,471,106) in view of Kashioka et al. (5,921,367).
	Regarding claim 29, Reining discloses the inventions substantially as claimed including an emitter element and  a sensor element (26, 27; See the Abstract), but fails to disclose wherein the emitter element is a light emitter element and the sensor element is a light sensor element, and either of the profile signal of the test substrate or the profile signal of the target substrate is generated based on one or more of: detecting the frequency range of light reflected from the test substrate, detecting the contrast of light reflected from the substrate, detecting the intensity of light reflected 
	Kashioka discloses a safety device for a machine comprising a light emitter element and a sensor element as a light sensor element (col. 11, lines 54-67; col. 12, lines 1-67), and a profile signal of a target substrate is generated based on one or more of: detecting the frequency range of light reflected from the test substrate, detecting the contrast of light reflected from the substrate, detecting the intensity of light reflected from the substrate, or a combination thereof, and wherein the processing units receives the profile signal of the target substrate via the detector (col. 12, lines 55-67; col. 13, lines 1-8) for safety purposes preventing an accident from occurring. It would have been recognized by one of ordinary skill in the art that applying the known technique taught by Kashioka (i.e. light emitter and light sensor) to the Reining’s device would have yielded predicable results and resulted in an improved system, namely, a safety system that would receive and detect a signal from a target substrate.
5.	Claims 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reining (6,471,106) in view of Applicant’s admitted prior art.
	Regarding claim 8, Reining disclose the invention substantially as claimed except for a light emitter emits light within four frequency ranges corresponding to red light, green light, blue light, and white light, and wherein the light sensor senses light within the four frequency ranges and determines light intensity levels for light within each of the four frequency ranges, namely lred/test, Igreen/test, Iblue/test, and Iwhite/test, to generate the profile signal of the test substrate. However, Applicant’s admitted prior art teaches commercially available light sensors capable of detecting the light intensities ([0044]). 
	Regarding claim 9, Applicant’s admitted prior art teaches that commercially available Arduino microcontrollers are capable of completing all of the claimed functions. The advantage of utilizing a commercially well known product is to utilize a rechargeable and capable microcontroller and is capable of completing the processing disclosed by Reining of comparing sensed values to threshold values. In other words, by combining prior art elements according to known methods to yield predictable results of completing necessary functions. Therefore, it would have been obvious to somebody with ordinary skill in the art to add the Arduino microcontroller to the device of Reining and the combination would be capable of completing the claimed language.
	Regarding claim 10, Reining in view of Applicant’s admitted prior art teaches the actuation system of claim 9, wherein the processing unit determines that the profile signal of the test substrate corresponds to the profile signal of the target substrate when each of the following equations are satisfied: Rred < V; Rgreen < V; Rblue < V; and Rwhite < V; wherein V is a variable value (Applicant’s specification states the Arduino is capable of completing the claimed functionalities).
	Regarding claim 11, Reining in view of Applicant’s admitted prior art further teaches the actuation system of claim 10, wherein the actuation system further 
	Regarding claim 12, Reining in view of Applicant’s admitted prior art further teaches the actuation system of claim 11, wherein the variable value V is selected from within the range of 0 - 5%. (This is considered a functional limitation as the variable V is selected by a user and set in the Arduino in this range. The Arduino is capable of completing this selection of a non-structural value V.). 
	Examiner notes the Applicant’s own specification clarified that an Arduino board is capable of completing the functional requirements as claimed. Further Arduino microcontrollers are well known and commercially available and thus the use of the Arduino is considered an obvious choice in the decision making of what type of microcontroller to utilize.).
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE LOPEZ whose telephone number is (571)272-4464. The examiner can normally be reached Monday thru Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHELLE LOPEZ/           Primary Examiner, Art Unit 3731